249 F.2d 113
101 U.S.App.D.C. 357
Ludie Beatrice REID, Appellant,v.CRAMER-VOLLMERHAUSEN COMPANY, Inc., a foreign corporation,and Fairmont Form Company, Inc., a foreigncorporation, Appellees.
No. 13476.
United States Court of Appeals District of Columbia Circuit.
Argued April 10, 1957.Decided Oct. 3, 1957.

Mr. Howard J. McGrath, Washington, D.C., with whom Messrs. Dorsey K. Offutt and James F. Bird, Washington, D.C., were on the brief, for appellant.
Mr. Albert F. Beasley, Washington, D.C., for appellees.
Before EDGERTON, Chief Judge, and WASHINGTON and BURGER, Circuit judges.
PER CURIAM.


1
Mrs. Reid, appellant, sought damages from Cramer-Vollmerhausen Co. and Fairmont Co., a prime contractor and a subcontractor respectively, for loss of consortium resulting from injuries suffered by her husband in the course of his employment by appellees.  The complaint charged negligence in failing to provide a safe place for the husband to work, and in failing to treat the husband's injuries with reasonable care after the accident.  The District Court directed verdicts in favor of appellees at the conclusion of appellant's case.


2
The record conclusively establishes that appellant's husband received and accepted the statutory compensation1 for the injuries sustained and appellant is therefore barred from a recovery for loss of consortium.2  We have examined the other contentions urged by appellant and find no error which would warrant disturbing the action of the District Court.


3
Affirmed.



1
 Paid by Fairmont pursuant to the Longshoremen's and Harbor Workers' Act, 44 Stat. 1424 (1927), as amended, 33 U.S.C.A. 901 et seq


2
 Smither & Co. v. Coles, 100 U.S.App.D.C. 68, 242 F.2d 220, certiorari denied 1957, 354 U.S. 914, 77 S. Ct. 1299, 1 L. Ed. 2d 1429, overruling in part Hitaffer v. Argonne Co., 87 U.S.App.D.C. 57, 183 F.2d 811, 23 A.L.R. 2d 1366, certiorari denied 1950, 340 U.S. 852, 71 S. Ct. 80, 95 L. Ed. 624.  We note that the Smither case was handed down after the briefs were filed in the instant case